Mr. Justice Todd, Jr.,
delivered the opinion of the court.
The only error assigned by the appellant in this action against the judgment rendered by the District Court of San Juan which convicted him of a violation of the so-called Final Order of the Public Service Commission, is that it was not proven “that the accused took on passengers ‘by the' seat’, hut instead it was only alleged that he unloaded said passengers and therefore, the sole fact of the ‘unloading’ does not constitute a violation of the Final Order.” The question raised lacks merit.
In the complaint it is alleged that on October 16, 1940:
“ . . . the accused Tito López Figueroa then and there, unlawfully, willfully, maliciously and criminally, without previous authorization by the Public Service Commission of Puerto Bico, and while he drove as chauffeur automobile No. P-2102, acted as a public carrier, transporting passengers ‘by the seat’ in said vehicle on Salvador Brau Street, between Tanca and San Justo, which is located in the judicial district of San Juan, unloaded two passengers from said *629vehicle who, in my presence, paid a five cent fare each one of them, this being a route served by the White Star Bus Line of Río Piedras, which holds a franchise from Río Piedras to San Juan and vice versa, thus violating the final order of the Public Service Commission of January 4, 1938 ...”
And the final order referred to, transcribed in the complaint, forbids any motor vehicle, not previously authorized by the commission, to operate as a public carrier for the transportation of passengers “by the seat”, between the municipalities of San Juan and Río Piedras or within said municipalities or intermediate points.
The plaintiff’s evidence, that which the lower court believed, shows that in the presence of the complaining policeman the accused drove a six-passenger public station-wagon between Tanca and San Justo Streets in San Juan and that upon stopping in front of the Blanco drugstore two passengers alighted and each of them paid a five cent fare; that the accused told the policeman that he came from Santurce.
We think this evidence was sufficient. The appellant’s contention, that it is necessary to prove in these cases that the complainant saw the passengers when they mounted the vehicle is sustained neither by the wording of the final order nor by our decisions.
The judgment appealed from must be affirmed.
Mr. Justice Travieso did not participate herein.